DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Applicant argues that the cited references do not recite that the supply port is provided in a side of the cylinder, however, the examiner does not rely on these references for this limitation in the current rejection. Applicant argues that none of references disclose the different regions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Womer teaches a 3rd region where no heating power is supplied (area around 29 notice that the top of the cylinder is within this region) [Fig 6A, 7, 0059, 0060] and 1st region below the 3rd and a 2nd region below the 1st wherein a heating element (88) is provided on the outer peripheral portion and not in the 3rd region [Fig 1, 6A, 7, 0074] but does not explicitly state that more heat is provided to the 2nd region than the first. Thus, at least the 3rd region is explicitly disclosed by Womer. Applicant is correct that the embodiment within Galati does have heating element with a dense spiral region, a less dense spiral, and another dense spiral region. Replacing the heating element of Womer for this heating element in Galati would yield a 3rd region with no heating element as explained above [Fig 6a, 7] a 4rth region under the 3rd with dense spirals a 1rst region with less dense spirals and a 2nd region close to the nozzle with denser spirals than the first. As the claims do not preclude a 4rth region in between the first and third region, this embodiment would still render the instant invention obvious. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval/number of coils in each region is a results effective variable. It is well settled that the determination of the optimum value of a result effective variable is within the skill of one practicing art, see MPEP § 2144.05 II. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 8 of copending Application No. 16941897 in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16941897 recites in claim 1 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a 
16941897 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region, as suggested by Galati, in order to control the cylinder to 
As to claim 2, 16941897 does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 4, 16941897 recites in claim 3 a second heating unit configured to heat the nozzle is provided.  
As to claim 5, 16941897 recites in claim 4 a cooling unit configured to cool the first portion is provided.
As to claim 6, 16941897 recites in claim 2 an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
As to claim 7, 16941897 recites in claim 8 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.
16941897 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 8 of copending Application No. 16941897 in view in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to 1, 2, and 4-7 above, and in further view of Womer (US 2017/0291364). 
As to claim 3, 16941897 does not explicitly state a heat insulating portion is provided on the first heating unit and on a side opposite to the screw.  
Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket that prevents emission of the heat energy in order in order to allow for efficient heating [0033, 0034, 0075, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had heat insulating portion is provided on the first heating unit and on a side opposite to the screw, as suggested by Womer, in order to prevent heat energy emission and allow for efficient heating.
Claims 1, 2, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139).
As to claim 1, 16943560 recites in claim 1, 8, 9 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. 
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, 16943560 does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 7, 16943560 recites in claim 1, 8, 9 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Womer (US 2017/0291364) 
As to claim 3, 16943560 does not explicitly state a heat insulating portion is provided on the first heating unit and on a side opposite to the screw.  
Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket that prevents emission of the heat energy in order in order to allow for efficient heating [0033, 0034, 0075, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had heat insulating portion is provided on the first heating unit and on a side opposite to the screw, as suggested by Womer, in order to prevent heat energy emission and allow for efficient heating.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Crump (US 5121329).
As to claim 4, 16943560 does not explicitly state a second heating unit configured to heat the nozzle.
Crump teaches a 3D printing dispensing head of plastication device [Abstract] wherein an additional heater is provided at the nozzle in order to sustain the temperature of the molten material as it is being dispensed [col 3 line 64-col 4 line 15, claim 44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and included a 2nd heating unit configured to heat the nozzle, as suggested by Crump, in order to sustain the temperature of the molten material as it is being dispensed. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Gardiner (US 3866669).
As to claim 5, 16943560 has the heating unit on the outer peripheral portion of the cylinder as explained above, but does not explicitly state the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port.  
Gardiner teaches a method for controlling the temperature of an extruder barrel [Abstract] wherein the heating elements (20) and cooling elements (16) are provided on the outer peripheral portion from the nozzle toward the supply port [Fig 1-2, col 3 line 20-51, col 4 line 15-45] in order to apply alternatively heat or cold thereby eliminating temperature fluctuations [col 2 line 23-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port, as suggested by Gardiner, in order to apply alternatively heat or cold thereby eliminating temperature fluctuations.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Fields (US 3954366).
As to claim 6, 16943560 does not explicitly state an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
Fields teaches an extruder apparatus wherein an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region [Claim 1, col 4 line 43-62, Fig 1-3]. Fields notes that this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin [col 3 line 40-50, col 2 line 20-54]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region, as suggested by Fields, as this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824). 
As to claim 1, Womer teaches a plasticization device [abstract] comprising: a cylinder (30) having a supply port (22) through which a material is supplied [0054]; a spiral screw (50)configured to rotate nd downstream region hotter than the upstream first region [0026, 0074, Fig 1].  
Womer does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Womer teaches a 3rd region where no heating power is supplied (area around 29 notice that the top of the cylinder is within this region) [Fig 6A, 7, 0059, 0060] and 1st region below the 3rd and a 2nd region below the 1st wherein a heating element (88) is provided on the outer peripheral portion and not in the 3rd region [Fig 1, 6A, 7, 0074] but does not explicitly state that more heat is provided to the 2nd region than the first.  
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the nd region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, Womer does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 3, Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket [0033, 0075, Claim 5].
As to claim 7, Womer teaches a plasticization device [abstract] comprising: a cylinder (30) having a supply port (22) through which a material is supplied [0054]; a spiral screw (50)configured to rotate inside the cylinder [0054, Fig 1]; a nozzle (80) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (88) provided between the supply port in the cylinder and the nozzle on the outer peripheral region [0026, 0074, Fig 1], wherein the cylinder includes an outer peripheral portion (the portion of the barrel that the heating unit 88 lies on) a first portion near the supply port and a second portion near the nozzle provided with the first heating unit as the material entering the supply port would be the coolest and exiting the nozzle warmest the heating element does make a temperature of the 2nd downstream region hotter than the upstream first region [0026, 0074, Fig 1], a screw drive unit configured to rotate the screw [0045, 0061]; a nozzle (80) configured to discharge the material plasticized inside the cylinder [0070, Fig 1]; and a control unit configured to control the screw drive unit and the first heating unit [Fig 1, 0045, 0061].  
Womer does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Womer teaches a 3rd region where no heating power is supplied (area around 29 notice that the top of the cylinder is within this region) [Fig 6A, 7, 0059, 0060] and 1st region below the 3rd and a 2nd region below the 1st wherein a heating element (88) is provided on the outer peripheral portion and not in the 3rd region [Fig 1, 6A, 7, 0074] but does not explicitly state that more heat is provided to the 2nd
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3, 7 above, and in further view of Crump (US 5121329).
As to claim 4, Womer does not explicitly state a 2nd heating unit configured to heat the nozzle is provided.
Crump teaches a 3D printing dispensing head of plastication device [Abstract] wherein an additional heater is provided at the nozzle in order to sustain the temperature of the molten material as it is being dispensed [col 3 line 64-col 4 line 15, claim 44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and included a 2nd heating unit configured to heat the nozzle, as . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3, 7 above, and in further view of Gardiner (US 3866669).
As to claim 5, Womer has the heating unit on the outer peripheral portion of the cylinder as explained above, but does not explicitly state the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port.  
Gardiner teaches a method for controlling the temperature of an extruder barrel [Abstract] wherein the heating elements (20) and cooling elements (16) are provided on the outer peripheral portion from the nozzle toward the supply port [Fig 1-2, col 3 line 20-51, col 4 line 15-45] in order to apply alternatively heat or cold thereby eliminating temperature fluctuations [col 2 line 23-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port, as suggested by Gardiner, in order to apply alternatively heat or cold thereby eliminating temperature fluctuations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3, 7 above, and in further view of Fields (US 3954366).
As to claim 6, Womer does not explicitly state an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
Fields teaches an extruder apparatus wherein an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region [Claim 1, col 4 line 43-62, Fig 1-3]. Fields notes that this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin [col 3 line 40-50, col 2 line 20-54]. It would have been obvious to one of ordinary skill .  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ARMAND MELENDEZ/Examiner, Art Unit 1742